Citation Nr: 0916507	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  06-21 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE


Entitlement to an effective date earlier than February 12, 
1980, for the award of a 10 percent disability rating for 
abdominal gunshot wound residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1968 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for an earlier effective date for an 
increased rating for abdominal gunshot wound residuals, then 
rated as noncompensably disabling, effective February 14, 
1970, and as 10 percent disabling, effective December 27, 
2000.  In a September 2006 rating decision, the RO granted an 
earlier effective date of February 12, 1980, for the 10 
percent disability rating.  However, as that grant does not 
represent a total grant of benefits sought on appeal, this 
claim for an earlier effective date remains before the Board.  
AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  In June 1970, the RO issued a rating decision that 
granted noncompensable service connection for abdominal 
gunshot wound residuals (gunshot wound abdomen, status post 
exploratory laparotomy with suturing of colon perforations), 
effective February 14, 1970.  The evidence does not show that 
VA received a timely notice of disagreement to initiate an 
appeal of that decision.

2.  The Veteran filed a claim for an increased rating for his 
service-connected abdominal gunshot wound residuals that was 
received at the RO on February 12, 1980.

3.  The Veteran has not raised a claim of entitlement to 
revision of the June 1970 rating decision based upon clear 
and unmistakable error.





CONCLUSION OF LAW

An effective date earlier than February 12, 1980, for a 10 
percent disability rating for abdominal gunshot wound 
residuals is not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial procedural matter, the Board observes that the 
RO framed the issue on appeal as one of entitlement to an 
earlier effective date for service connection for abdominal 
gunshot wound residuals (gunshot wound abdomen, status post 
exploratory laparotomy with suturing of colon perforations).  
However, a review of the record reveals that the Veteran was 
awarded noncompensable service connection for that 
disability, effective February 14, 1970, the day following 
his discharge from active service and thus the earliest date 
that service connection could be established.  38 U.S.C.A. 
§ 5110(b)(1) (West 2002); 38 C.F.R. § 3.400 (2008).  
Moreover, the Veteran does not assert that he is entitled to 
an earlier effective date for the award of service 
connection.  Rather, he contends that he should have been in 
receipt of a 10 percent disability rating since the date that 
service connection was established.  Therefore, the Board 
finds that the appeal is most accurately characterized as it 
appears on the title page of this decision.

The effective date of a grant of an increased rating is the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, if the claim is 
received within a year from that date.  Otherwise, the 
effective date is the later of the date of increase in 
disability or the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2008); 
Harper v. Brown, 10 Vet. App. 125 (1997).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2008).
Here, the Veteran seeks an effective date prior to February 
12, 1980, for the grant of a 10 percent rating for his 
service-connected gunshot wound residuals.  In essence, he 
contends that he is entitled to an earlier effective date of 
February 14, 1970, on the grounds that he submitted a timely 
notice of disagreement with the June 1970 RO rating decision 
granting noncompensable service connection.  

The record reflects that the Veteran filed his claim for 
service connection in February 1970.  The following month, he 
was afforded a VA examination, which revealed a 7-inch-long, 
slightly keloid scar in the mid epigastrium, and a second, 
one-quarter-inch long scar in the left cortal border.  It was 
expressly noted that the scars were non-tender and there were 
no complaints of recurrent pain in the scar area.  In June 
1970, the RO granted service connection for abdominal gunshot 
wound residuals and assigned a noncompensable rating, 
effective February 12, 1970.  

The record thereafter shows that in February 1980, the 
Veteran filed a claim for an increased rating for his 
abdominal gunshot wound residuals.  He was subsequently 
granted an increased disability rating of 10 percent, which, 
in a September 2006 rating decision, the RO retroactively 
made effective on February 12, 1980.

In August 2001, the Veteran filed a new earlier effective 
date claim in which he asserted that he had been entitled to 
a 10 percent disability rating for his abdominal gunshot 
wound residuals since February 14, 1970, the date of service 
connection.  In support of that claim, the Veteran submitted 
a letter dated July 24, 1970, in which he indicated that his 
gunshot wound residuals were productive of pain, dizziness, 
and related symptoms, and requested a new VA examination.  
Significantly, however, while that letter is dated July 24, 
1970, it does not contain a date stamp indicating receipt by 
VA at any time prior to February 12, 1980.  Nor is there any 
other date-stamped copy of the letter associated with the 
Veteran's claims folder.

The Veteran now maintains that the above letter should be 
construed as a timely notice of disagreement with the RO's 
initial June 1970 rating decision granting of service 
connection for abdominal gunshot wound residuals.  However, 
there is no objective evidence showing that the letter was 
received at the RO prior to the Veteran's August 2001 earlier 
effective date claim.  There is a presumption of regularity 
that public officers perform their duties correctly, fairly, 
in good faith, and in accordance with law and governing 
regulations.  Marsh v. Nicholson, 19 Vet. App. 381 (2005).  
Further, the United States Court of Appeals for Veterans 
Claims has consistently held that the law presumes the 
regularity of the administrative process.  Marsh v Nicholson, 
19 Vet. App. 381 (2005); Crain v. Principi, 17 Vet. App. 182 
(2003).  Thus, in the absence of objective evidence to the 
contrary, the Board must conclude that the Veteran did not 
file a timely notice of disagreement with the RO's June 1970 
rating decision and that the earlier decision became final 
because the file does not contain a notice of disagreement 
that is shown to have been received within the appeal period 
to the June 1970 decision.  38 C.F.R. § 3.104, 20.1103 
(2008).  

The Veteran filed a claim for a higher rating for abdominal 
gunshot wound residuals that was received at the RO on 
February 12, 1980.  That is the earliest date after the final 
June 1970 decision that could serve as a basis for the award 
of an increased rating.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  There is no communication received between June 
1970 and February 1980 that could be interpreted as a claim, 
formal or informal, for increase.   The RO has, in fact, 
assigned February 12, 1980, as the effective date for award 
of higher rating of 10 percent for abdominal gunshot wound 
residuals.  Therefore, the Board finds that, as a matter of 
law, the claim for an earlier effective date for a disability 
rating in excess of 10 percent must be denied.  Sabonis v. 
Brown, 6 Vet.App. 426 (1994).  

The Board recognizes that the evidence of record includes 
some Spanish-language documents that have not been 
translated.  However, in light of its determination that the 
Veteran's appeal must be denied as a matter of law, the Board 
finds that a remand or further development of the underlying 
facts of the claim would serve no useful purpose.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the Veteran are to be avoided).  
Furthermore, those untranslated documents are not dated, and 
were not received, between June 1970 and February 1980 such 
that they could constitute a claim that would change the 
outcome in this case.

Moreover, the Board observes that the provisions of the law 
regarding notice and assistance with development have no 
effect on an appeal where, as here, the law, and not the 
underlying facts or development of the facts, is dispositive 
in a matter.  38 U.S.C.A. § 5103A (West 2002); Manning v. 
Principi, 16 Vet. App. 534 (2002).

Finally, in denying this claim, the Board does not wish in 
any way intend to diminish the Veteran's heroic combat 
service in Vietnam, for which he was awarded the Combat 
Infantry Badge.  Although it is sympathetic to the Veteran's 
claim, the Board is without authority to grant the claim on 
an equitable basis and instead is constrained to follow the 
specific provisions of law.  38 U.S.C.A. § 7104; Harvey v. 
Brown, 6 Vet. App. 416 (1994).  


ORDER

Entitlement to an earlier effective date for the award of a 
10 percent disability rating for abdominal gunshot wound 
residuals is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


